Citation Nr: 0004858	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  92-02 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for loss of procreative 
ability.

2.  Entitlement to service connection for a lung disorder as 
secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from November 1962 to 
September 1974.  This case was originally before the Board of 
Veterans' Appeals (the Board) on appeal from rating decisions 
of the Montgomery, Alabama Regional Office (RO).  This case 
was remanded to the RO in September 1998, for further 
development of the issues listed on the title page of this 
decision.  The requested development was accomplished, the 
claims remained denied, and the issues are now before the 
Board for appellate review on the merits.  


FINDINGS OF FACT

1.  There is no clinical diagnosis of impotence or sterility 
on file and the veteran is not shown to have any actual loss 
or loss of use of a creative organ.

2.  There is no competent and probative evidence that the 
veteran has a current lung disorder that resulted from or was 
aggravated by Agent Orange exposure during active service.


CONCLUSIONS OF LAW

1.  The claim for service connection for loss of procreative 
ability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for a lung disorder as 
secondary to exposure to Agent Orange is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Loss of procreative ability

 In general, service connection may be established for 
disability resulting from disease or injury suffered in line 
of duty.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

However, service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall also be 
service connected.  38 C.F.R. § 3.310(a).

A person who submits a claim for VA disability compensation 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded. 38 U.S.C.A. § 
5107(a).  The Court of Veterans Appeals (Court) has provided 
that a well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive, but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  When the issue 
presented in an application for service-connected disability 
is factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including a 
veteran's solitary testimony, may constitute sufficient 
evidence to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  See Cartright v. Derwinski, 2 Vet. App. 24 
(1991).

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by § 5107(a) merely 
by presenting his own or other lay testimony, because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
sufficient evidence to render a claim well grounded under § 
5107(a); if no cognizable evidence is submitted to support 
the claim, it cannot be well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).

The Court has also established what may be referred to as a 
three-pronged test in analyzing well-grounded claims.  In 
Caluza v. Brown, 7 Vet. App. 498 (1995), the Court held that 
in order for a veteran's claim for service connection to be 
well grounded, there must be competent evidence of: (1) 
Current disability in the form of a medical diagnosis; (2) 
incurrence or aggravation of the disease or injury in service 
in the form of lay or medical evidence; and (3) a nexus 
between inservice injury or disease and current disability in 
the form of medical evidence.

Finally, the Court has held that without competent clinical 
evidence establishing the existence of current disability, 
the claim for service connection cannot be well grounded.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  A claim that is 
not well grounded does not present a question of fact or law 
over which the Board has jurisdiction.  38 U.S.C.A. § 
7105(d)(5); Grottveit v. Brown, 5 Vet. App. 91 (1993).

In the instant case, the Board finds that the veteran has 
failed to satisfy the first requirement of a well-grounded 
claim, i.e., competent (medical) evidence of current 
disability.  Review of the medical evidence of record 
revealed no medical diagnosis of impotency or infertility.  
It is noted that the veteran has fathered a child.  Report of 
VA genitourinary examination conducted in June 1999, 
indicated that he was evaluated for possible sterility or 
impotency.  With regard to erectile dysfunction, the veteran 
stated that since he had been on various medications for PTSD 
he had noted some decrease in his sexual drive.  However, he 
had been prescribed Viagra with excellent results.  
Currently, he was able to have normal sexual intercourse.  
With regard to infertility, the veteran indicated he had one 
daughter born in 1966.  He and his wife had no desire for 
more children and he specifically stated he did not wish to 
be evaluated for infertility.  The relevant urologic 
impression was erectile dysfunction, secondary to 
psychotropic medication, responds well to Viagra.  

Thus, the Board concludes that the veteran's claim for 
service connection for  procreative inability is not well 
grounded because the veteran is simply not shown by any 
competent clinical evidence on file to be either impotent or 
sterile.  

With regard to the veteran's own lay statements, the Board 
notes that he lacks the requisite clinical expertise to 
provide such opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As noted above, a person who submits a claim for 
VA disability compensation benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded. 38 
U.S.C.A. § 5107(a).  In this case, there is simply an absence 
of competent evidence showing that the veteran is impotent or 
that he has loss of use of a creative organ.  There is 
certainly no evidence of sterility.  There is no evidence 
that the veteran is unable to attain/maintain an erection or 
unable to perform the sexual act or unable to have an 
ejaculation/orgasm, or that he does not produce viable sperm.

The (sole) diagnosis of erectile dysfunction is not equal to 
or nearly equivalent to impotence or tantamount to a complete 
loss of use of a creative organ in accordance with the 
applicable law and regulation.  

Although where claims are not well grounded, VA does not have 
a duty to assist a claimant in developing facts pertinent to 
his claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the evidence needed to complete the 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, that duty was met by the RO in the statement of 
the case as well as by the Board in its prior Remand.  
Furthermore, by this decision, the Board is informing the 
veteran of the evidence that is lacking and which is 
necessary to make this claim well grounded.

II.  Lung Disorder

The veteran is also seeking service connection for a lung 
disorder as secondary to exposure to Agent Orange during 
active service.  It is noted that the veteran did serve in 
the Republic of Vietnam during the Vietnam era.  Review of 
his service medical records revealed no evidence of a chronic 
disorder or disability during service.  

VA medical records dated in 1980 indicate that a chest x-ray 
for employment purposes had revealed a spot on the left lung.  
Thereafter the veteran was hospitalized at a VA Medical 
Center (VAMC) from January to February 1980 for further 
evaluation and treatment.  He underwent a bronchoscopy and 
mediastinoscopy with biopsy as well as a left upper lobectomy 
and superior segmentectomy.  No malignancy was found and the 
final diagnosis was acute necrotizing to chronic fibrotic 
multinodular pneumonitis and pleuritis of the left upper 
lobe.  On VA examination in June 1980 the veteran was 
diagnosed to have moderately severe to severe restrictive 
lung disease.

During a VA hospitalization from August 1989 to December 
1990, a chest x-ray revealed a questionable mass in the right 
lower lobe.  Various studies were done over the course of his 
hospitalization which included a CT scan of the chest, a 
bronchoscopy and bronchial washings as well as a needle 
biopsy but no definitive diagnosis was ever made.  He was to 
continue to be seen for pulmonary follow-up.

VA radiographic report dated April 1991, noted that chest x-
ray revealed no acute abnormality.  There was chronic pleural 
and parenchymal scarring on the right but the pattern had not 
changed since November 1990.  There was also chronic pleural 
scarring on the left.  However, a CT scan performed in March 
1994 was interpreted to show chronic infiltrate mainly in the 
right lower lobe.  Chest x-rays were done in March, April, 
and May 1994.  A thoracic surgery consult report dated April 
1994, noted that historical review of the veteran's medical 
records, chest x-rays and CT scans indicated a benign/chronic 
process.

VA hospital summary report dated November to December 1995, 
indicated that the veteran was hospitalized for treatment of 
psychological problems.  However, a history of chronic lung 
problems was noted.

VA chest x-ray in March 1996 was interpreted to show 
postsurgical changes on the left and chronic pulmonary 
scarring and fibrosis on the right.

VA hospital summary report dated September to October 1996, 
indicated the veteran was hospitalized for treatment of his 
PTSD; however, diagnosis of chronic obstructive lung disease 
was also noted.  

VA chest x-ray in April 1997, was again interpreted to show 
postsurgical changes on the left and chronic scarring, 
probably secondary to granulomatous disease on the right.

VA hospital summary report dated August to September 1997, 
indicated treatment for PTSD; however, diagnosis of chronic 
obstructive lung disease was also noted.  A VA hospital 
summary report dated October 1997 indicated treatment of a 
ureteral obstruction, resolved.  However, it was also noted 
that the veteran was to be followed-up for a pulmonary nodule 
of the left upper lobe.

VA medical records indicate the veteran was afforded VA 
pulmonary function tests (PFT's), in November 1997, which 
were interpreted as showing moderately severe obstructive 
airways disease, severe restriction - parenchymal, and severe 
diffusion defect.  

Report of VA respiratory examination conducted in May 1999, 
indicated that the veteran's problem was chronic shortness of 
breath.  He gave a history of chronic mild shortness of 
breath with activity, occasional cough and sputum production.  
He had possible minimal exposure to asbestos in the mid-
1970's when he worked as a ship fitter in a shipyard.  He had 
long history of cigarette smoking and continued to smoke 
about half a pack a day.  The examiner noted that the 
veteran's medical history, chest x-ray and CT scans were 
reviewed, the last CT scan being in late 1998.  Compared to 
previous studies there were a number of areas of abnormality 
with some soft tissue areas of attenuation involving the left 
lung as well as the right lung and some pleural changes.  
However, the examiner found it most significant that the 
comparison with previous CT's over several years revealed no 
significant change.  The PFT test results were compatible 
with a mild restrictive pulmonary disorder.  The final 
diagnostic impression was:  1) restrictive lung disease on 
the basis of pulmonary parenchymal scarring as well as left 
upper lobectomy.  He also has evidence of COPD with some 
airway obstruction; and 2) chronic fibrotic changes in the 
lung and patchy pattern likely due to a previous insult, the 
nature of which was presently unclear.  The examiner further 
opined that "[t]here is no evidence that the patient 
currently has a pulmonary cancer and based upon his history I 
do not believe that he had a cancer in the past."  The Board 
further notes that the VA examination report contained no 
clinical evidence that any of the veteran's current lung 
disorders was related to his prior active service, to include 
exposure to Agent Orange.

Analysis

The specific claim to be decided here is whether the 
specified pulmonary disorders resulted from the veteran's 
exposure to Agent Orange during active service. This claim is 
to be distinguished from any claim for service connection on 
a direct or presumptive basis for pulmonary disability other 
than as due to Agent Orange. 

In addition to the law and regulations set forth above 
pertaining to service connection and a well grounded claim, 
VA regulations provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  
38 C.F.R. § 3.307(a)(6)(iii) (1999).  If a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected, if the requirements of 38 C.F.R. § 3.307(a) (1999) 
are met, even if there is no record of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.309(e) (1999).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1999) are also not satisfied, then the veteran's 
claim shall fail. 38 U.S.C.A. § 1113 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.307(d), (1999).  The Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted. See Notice, 61 Fed. Reg. 
414421 (1996).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease with an open-ended presumptive period of 
time for service connection is sufficient to render the claim 
for service connection for the presumptive disease well 
grounded.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that veterans who served on active duty in Vietnam during the 
Vietnam era and develop specified diseases are presumed to 
have been exposed to Agent Orange or similar herbicides.  See 
McCartt v. West, 12 Vet. App. 164, 168 (1999).  However, the 
Secretary of Veterans Affairs, under the authority granted by 
the Agent Orange Act of 1991 has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for respiratory disorders other than 
certain respiratory cancers.  64 Fed. Reg. 59241 (1999).

In the instant case, the Board finds that the veteran's claim 
that inservice Agent Orange exposure gave rise to his 
respiratory disorders, currently diagnosed as restrictive 
lung disease, COPD, and chronic fibrotic changes in the lung, 
is not credible.  Exposure to Agent Orange is not recognized 
as a cause of such pulmonary disorders.  38 U.S.C.A. §§ 1113, 
1116; 38 C.F.R. §§ 3.307, 3.309.  None of the veteran's 
currently diagnosed respiratory disorders is listed in the 
pathogenesis of Agent Orange under these criteria ( Notice, 
59 Fed. Reg. 341-346 (1994)) and no medical evidence has been 
presented to otherwise support a relationship between any of 
the veteran's diagnosed respiratory disorders and Agent 
Orange exposure.

The veteran may also establish on a direct basis service 
connection for his respiratory disorders based on exposure to 
herbicides.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir 1994).  
However, since no pertinent respiratory disorder is 
recognized as due to Agent Orange exposure and the claimed 
disease must be listed as potentially a consequence of Agent 
Orange in order to be subject to presumptive service 
connection, it may not be presumed that the veteran was even 
exposed to Agent Orange during active service.  Accordingly, 
in light of the holding in McCartt v. West, 12 Vet. App. 164 
(1999), the claim may not be considered well grounded with 
respect to the alleged connection between the specified 
respiratory disorders and Agent Orange exposure.  In 
essential terms, McCartt stands for the proposition that, 
without the requisite active service in Vietnam and the 
establishment of one of the listed diseases, it may not be 
presumed that a veteran is entitled to the presumption of 
inservice exposure to an herbicide agent, i.e., Agent Orange.  
Without the establishment by competent evidence of inservice 
exposure to Agent Orange from which the specified respiratory 
disorders are claimed to have resulted, the claim may not be 
considered well grounded.  With respect to Agent Orange 
exposure, at least, under the holding in McCartt, such 
inservice exposure may not be presumed under the 
circumstances in this case.

Additionally, no medical evidence has been presented in 
support of Agent Orange exposure having caused or aggravated 
any current respiratory disorder.  Nor has the veteran 
indicated that any such medical evidence is obtainable.  The 
veteran's statement that his current respiratory disorders 
resulted from inservice Agent Orange exposure is not 
supportive of a well grounded claim because he is not a 
trained health professional competent to render an opinion as 
to medical causation.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, there is no competent and probative evidence of any 
nexus between any current respiratory disorder and inservice 
exposure to Agent Orange.  In the absence of such a nexus in 
this case, the claim may not be considered well grounded, and 
must be denied.  See Caluza.

In Robinette v. Brown, 8 Vet. App. 69, 80 (1995), the Court 
found that when the VA has before it a claim which is not 
well-grounded, but is otherwise on notice of relevant 
evidence which may exist or could be obtained, which if true, 
would make the claim "plausible," the VA is obligated to 
advise the claimant of the necessity of obtaining the 
evidence and assist in its acquisition.  However, the nature 
and extent of that obligation is dependent upon the facts and 
circumstances of each case.  Beausoleil v. Brown, 8 Vet. App. 
459, 465 (1996).  Having carefully examined the evidence of 
record, the Board notes that the veteran has not cited any 
competent medical evidence that would, if obtained, link any 
of his respiratory disorders to inservice exposure to Agent 
Orange, thereby rendering his claim well-grounded.

In ending, the Board points out that a recent amendment to 
the law governing Agent Orange claims eliminates any 
respiratory disorder, other than certain specified cancers, 
from presumptive service connection based on Agent Orange 
exposure during active service.  See 64 Fed. Reg. 59241 
(1999).  Obviously, this would pertain to the disposition of 
this case.  While the RO has not considered to claim on this 
basis, and the veteran has not been informed of it, the Board 
does not find that he has been prejudiced by the application 
of the new amendment in this decision because none of his 
respiratory disorders has ever been considered subject to 
presumptive service connection on the basis of Agent Orange 
exposure, and the new change in the applicable criteria has 
no substantive effect on this fact.


ORDER

Entitlement to service connection for loss of procreative 
ability is denied.
Entitlement to service connection for a lung disorder 
secondary to exposure to Agent Orange is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


